Johnston, J.
Judge Taylor having fully explained the principles, on which I have founded my opinion, it is unnecessary to repeat them. I concur fully with him.
Macay, J.
For the determination of this question, it seems sufficient that slaves are chat*226tel property, even in Virginia, although they are made to resemble real estate in particular instances ; 1 Washington's Rep. 7. Being so, the rules that govern the determination must be sought for, in the laws of that country, of which the owners were citizens and inhabitants ; the plaintiffs are consequently entitled to recover. Let there be,
Haywood for the Plaintiffs.
Baker for the Defendants.
Judgment for the Plaintiffs.